t c summary opinion united_states tax_court wayne e and ann l burk petitioners v commissioner of internal revenue respondent docket no 3593-03s filed date wayne e burk pro_se john q walsh jr for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax this court must decide whether petitioners are entitled to a claimed dollar_figure deduction for contributions to their individual_retirement_accounts ira some of the facts in this case have been stipulated and are so found petitioners resided in la grange illinois at the time they filed their petition sec_7491 does not apply because this case involves a legal issue for taxable_year petitioners jointly filed a form_1040 u s individual_income_tax_return on their form_1040 petitioners reported taxable interest of dollar_figure ordinary dividends of dollar_figure taxable refunds of dollar_figure a business loss of dollar_figure from the sole_proprietorship of petitioner wayne e burk petitioner and taxable pensions and annuities of dollar_figure petitioners each claimed an ira deduction of dollar_figure respondent disallowed the total amount of dollar_figure claimed by petitioners respondent contends that petitioners are not entitled to the claimed ira deduction because neither petitioner received compensation as defined in the internal_revenue_code during the taxable_year in issue sec_219 allows a deduction for qualified retirement contributions of an individual sec_219 limits the allowable deduction for any taxable_year to the lesser_of dollar_figure or an amount equal to the compensation includible in the individual’s gross_income for such taxable_year sec_219 provides that in the case of married individuals the maximum deduction under subsection b shall be computed separately for each individual sec_219 includes in compensation earned_income as defined in sec_401 but excludes any amount received as a pension or annuity or as deferred_compensation sec_401 defines earned_income as the net_earnings from self- employment as defined in sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 specifically defines compensation as excluding interest and dividends 77_tc_97 petitioners’ income for taxable_year consisted of interest_income ordinary dividends taxable refunds and pension and annuity income none of which is compensation as defined in the internal_revenue_code sec_219 sec_1_219-1 income_tax regs moreover petitioners reported a net_loss from petitioner’s sole_proprietorship thus there were no net_earnings_from_self-employment no earned_income and accordingly no compensation there is no question but that petitioners had various items of income properly reportable on their income_tax return unfortunately neither petitioner received any compensation as congress defined this term for ira purposes during accordingly we conclude that petitioners are not entitled to the claimed ira deduction in issue we have no choice but to sustain respondent’s determination contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
